EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Replace the abstract as follows:

--A comprehensive process for the separation, isolation and characterization of a combination of two or more steviol glycosides from extract of Stevia rebaudiana plants and their use in sweetening compositions are disclosed.  Combinations of two or more steviol glycosides from Stevia rebaudiana are characterized. The combinations of two or more steviol glycosides can be used as sweetness enhancers, flavor enhancers and sweeteners in foods, beverages, cosmetics and pharmaceuticals.  A method for isolating combinations of two or more steviol glycosides is also disclosed.—

In the Claims:

Cancel claims 11-13 and 16-18.

This application is in condition for allowance except for the presence of claims 11-13 and 16-18 directed to inventions non-elected without traverse.  Accordingly, claims 11-13 and 16-18 have been cancelled.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  A process for production a steviol glycoside composition comprising a) extracting dried Stevia leaves for 2 h at 95 °C to form a crude extract; b) fractionating the crude extract on a reverse-phase column, wherein fractionation is conducted using a gradient of water and ethanol, wherein said gradient is used starting from 1:0, moving to 29.8:70.2, moving to 23.4:76.6, moving to 0:1, and moving to 1:1 water to ethanol, where the ethanol is food grade ethanol; wherein, fractions containing rebaudioside D, N, M, and A are collected and the water and ethanol removed, to provide a steviol glycoside composition comprising 23% rebaudioside D, 21% rebaudiosides N and M, and 2% rebaudioside A; and wherein, rebaudiosides D, N, M, and A are obtained in the claimed percentages without the need for crystallization is not taught nor fairly suggested by the prior art or any combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
January 7, 2022